Citation Nr: 1423376	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a left calf disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1961 to September 1964.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a September 2011 decision by the RO which, in part, denied the benefits sought on appeal.  A videoconference hearing before the undersigned member of the Board was held in September 2012.  


FINDING OF FACT

The Veteran is not shown to have a left ankle or left calf disability at present that had its onset in service or is otherwise related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a left ankle disability due to disease or injury which was incurred in or aggravated by service, nor may any arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).  

2.  The Veteran does not have a left calf disability due to disease or injury which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July and August 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Moreover, based on the communications sent to the Veteran and his representative over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing in September 2012.  The Board finds that the VA examination was comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The examiner personally interviewed and examined the Veteran, elicited a medical history, and provided a rational explanation for the conclusions reached.  Also, the record fails to show harmful error under Bryant in the Board's conduction of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he fractured his left ankle and injured his left calf during a parachute jump in service and believes that his current arthritis of the left ankle is due to that injury.  The Veteran testified at the videoconference hearing in September 2012, that he had chronic left ankle and calf problems ever since the injury in service, and that he was unable to maintain gainful employment after service because he was not able to stand for any prolonged period of time.  He testified that he first sought private treatment in 1975, but was unable to obtain those records, and that he never sought VA treatment until around 2007 or 2008.  

Regarding the Veteran's contentions and testimony, while he is competent to describe his experiences and symptoms, the etiology of his current left ankle and calf disability may not be diagnosed via lay observation alone and the Veteran has not been shown to have the expertise to provide a credible opinion concerning the complex medical question of the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Historically, the STRs showed that the Veteran was seen for left ankle pain and possible fracture after a parachute jump in November 1962.  X-ray studies showed no evidence of a fracture, and the Veteran was told to rest and elevate the ankle.  The impression was ankle sprain.  

When seen two days later, there was some swelling in the left ankle below the malleolus.  The ankle was wrapped and the Veteran was advised to soak in hot water and was placed on light duty with no marching or PT.  The STRs showed the Veteran was seen four days later complaining of pain in his left calf.  On examination, there was some tenderness in the lower calf and Achilles area, but no evidence of Herman's sign or edema.  The impression was suspected tendonitis.  The calf was wrapped and the Veteran was given crutches to use for two days, and told to return as needed.  The STRs showed no further complaints, treatment abnormalities or diagnosis for any left ankle or left calf problems in service.  

On a Report of Medical History for service separation in September 1964, the Veteran denied any swollen or painful joints, arthritis or rheumatism, bone, joint or other deformity, lameness or any foot trouble.  The Veteran reported a history of occasional leg cramps and other unrelated maladies, but made no mention of any ankle problems.  Other than bilateral pes planus - which was recorded on his enlistment examination in 1961, the Veteran's lower extremities were normal on examination at that time.  

Although the Veteran was seen by VA for various maladies on numerous occasions from 1967 to the present, the first reported complaint of an ankle problem was in November 2009.  At that time, the Veteran reported a history of chronic left ankle problems since he fractured the ankle in service, manifested by periodic pain, some soreness and occasional swelling.  On examination, the Veteran's gait and station were normal and there was no edema.  There was a slight decrease in range of motion of the ankle with slight tenderness at the end ranges of motion.  The assessment included left ankle pain, and the examiner commented that it was as likely as not that the left ankle fracture that he suffered in service was directly related to the difficulties the Veteran has with the ankle now.  

A letter from the same VA outpatient physician, dated in November 2009, was to the effect that the Veteran had significant arthritic changes in the left ankle, and recommended further consultation with VA orthopedic department.  

On VA QTC examination in August 2011, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical findings on examination.  The Veteran reported that he suffered bone and nerve damage to his left ankle and calf after a parachute jump in service.  He said that he was unable to return to his original service duty after the injury, and that he has had chronic left ankle pain and left calf numbness since the incident.  He described flare-ups of ankle pain up to four times a month, lasting two days each time and that he is unable to stand or walk during flare-ups.  

On examination, the Veteran's posture was normal, but he was noted to walk with a limp and had an abnormal gait due to left ankle pain.  There was no evidence of any abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  There was no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding, subluxation or limitation of motion in the left ankle.  There was no evidence of any muscle damage, herniation or abnormal muscle tone in the left lower extremity.  The diagnosis was degenerative arthritis of the left ankle.  The examiner indicated that there was no evidence of any muscle pathology to render a diagnosis for the claimed left calf disability.  

The evidentiary record also includes three lay statements, received in September 2011, to the effect that the Veteran has had left leg pain for many years.  A female friend wrote that she recalled the Veteran complaining of left leg pain and how it prevented him from holding a steady job, since she was a "young girl."  Another friend wrote that they used to go hunting and fishing but that over the years, the Veteran had to cancel or change plans because of left leg problems.  The third letter, reportedly from the manager of a restaurant where the Veteran worked as a cook in the late 1960's, was to the effect that he had to dismiss the Veteran because he was unable to stand on his feet, and that he later rehired the Veteran as a cook, but that he continued to have the same problems and he had to dismiss him again.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Concerning the Veteran's assertions, while he is competent to provide evidence concerning his observations and experiences, such as, ankle and calf pain, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this regard, contrary to the Veteran's assertions that he fractured his left ankle and injured his left calf in a parachute jump in service, the STRs showed that he suffered what appears to have been a mild ankle sprain from a parachute training incident, and that he had some left calf pain about a week after the ankle injury.  The STRs suggested that his ankle sprain apparently resolved without residual disability as evidence by the fact that he never required or sought medical attention for any left ankle problems during his nearly two years of remaining service and was not shown to have any ankle problems at the time of service separation.  Clearly, the STRs do not reflect a chronic left ankle or left calf disability in service.  While the Veteran reported occasional leg cramps at the time of his service separation examination in September 1964, he made no mention of any ankle problems, and no ankle or calf abnormalities were noted at that time.  

Moreover, the Board notes that while the Veteran testified that he has had chronic left ankle and calf problems up to four times a year ever since the injury in service, he made no mention of any such problems on his original application for VA compensation benefits received in October 1967, on a claim for pension benefits received in February 1972, or on subsequent claims for VA compensation benefits received in April 1975, June 1991 or September 1993.  

That the Veteran would suffer from chronic left ankle pain and calf problems since service that was so severe that he allegedly was unable to stand or walk, but that he would never report any such problems or file a claim with VA for a disability that he has always believed was related to service until more than 45 years after service, is not believable.  Further, the Board notes that while the Veteran was treated by VA for various maladies on numerous occasions from September 1967 to the present, he never mentioned any left ankle or calf problems until November 2009.  The fact that the Veteran did file claims with VA for compensation and pension on at least five occasions over a period of more than 29 years since his discharge from service, but never mentioned what he now claims has been a chronic disability is not reasonable.  Given the facts in this case, the Board does not find the Veteran's assertions of a chronic left ankle and calf disability since service credible, and declines to assign his contentions any evidentiary weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds that the August 2011 VA opinion is the most persuasive evidence of record, as it was based on a thorough examination of the Veteran and included a discussion of all relevant facts.  The examiner found, in essence, that the Veteran's left ankle sprain and calf pain in service resolved without residual disability, evidenced by the fact that he did not report or demonstrate any chronic ankle or calf problems in service, and was not shown to have any residual disability when examined for discharge from service.  The examiner found that there was no evidence of chronicity of symptomatology involving the left ankle until more than four decades after his discharge from service, and no evidence of any disability or impairment of the left calf at present.  The examiner concluded that it was more likely than not that the Veteran's current left ankle arthritis was not caused by or related to any injury or incident in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

A negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such inservice incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). In this case, it is the lack of continuity of complaints or medical treatment and lack of credible continuity of symptoms that the Board finds most probative in regard to whether entitlement to service connection for a left ankle and left calf disability is warranted.  The mere fact of an in-service injury is not enough; there must be chronic disability resulting from such injury.  Here, there is a lack of credible evidence that a chronic disability resulted from the in-service events.  

In contrast, the Board does not find the favorable VA opinion persuasive.  The VA physician did not review the claims file and relied entirely on the Veteran's self-reported history of chronic left ankle and calf problems since service.  Further, the physician did not offer any explanation as to the complete absence of complaints, treatment or objective findings of any left ankle problems until some 45 years after his discharge from service.  As discussed above, the Board does not find the Veteran's self-reported history to be credible.  Therefore, any opinion based on his unreliable assertions is of no probative value.  For these reasons, the Board finds that the favorable opinion is less probative than the August 2011 VA opinion.  

The Board has also considered the three lay statements concerning their observations of the Veteran's physical problems.  As the issues in this case are not ones that can be diagnosed via lay observations, alone, the Board finds that the statements are of little probative value and declines to assign them any evidentiary weight.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  

With respect to the statements being considered as evidence of chronicity, the Board notes that while the alleged former manager stated that he had to dismiss the Veteran from his job as a cook in the late 1960's, the Veteran made no mention of this employment on claims for VA pension in 1967 or 1972.  On his claim for compensation and pension in October 1967, the Veteran reported that he became totally disabled and quit working in July 1967, and that he last worked as a spray painter for a petroleum company.  On his application in 1972, the Veteran reported that he became disabled in July 1969, and that his last employment was with a local Y.M.C.A.  At no time did the Veteran ever report working as a cook or that he was dismissed from employment due to any left ankle or left calf problem.  Again, that the Veteran would have been dismissed from a job as a cook due to a disability that he has always believed was related to service, but that he would never mention losing any job because of a left ankle/calf problem, or ever seek VA treatment or file a claim for VA compensation for more than 45 years after service is not believable.  Thus, the Board finds that the lay statements are of little probative value and declines to assign them any evidentiary weight.  

Inasmuch as there was no evidence of a chronic left ankle or calf problem or disability in service, no evidence of arthritis within one year of discharge from service, no evidence of a current left calf disability, and no credible or probative, competent medical evidence relating any current left ankle disability to service, the record affords no basis to grant service connection.  Accordingly, service connection for a left ankle and left calf disability is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

      (CONTINUED ON NEXT PAGE)









ORDER

Service connection for a left ankle disability is denied.  

Service connection for a left calf disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


